(Por la corte, a propuesta del
Juez Asociado Señor Wolf.)
Por cijaNto, la demandada y apelada presentó ante la Corte de Distrito de Hnmacao dos mociones solicitando la suspensión de la vista del recurso;
Por cuanto, esas mociones, de conformidad con la deci-sión de este tribunal en el caso de Gómez Tejera v. Junta Examinadora, 40 D.P.R. 662, equivalen a una sumisión;
Por tanto, se revoca la resolución apelada que dictó la Corte de Distrito de Hnmacao con fecba 7 de mayo de 1929 y continúese el recurso en la ameritada corte de distrito.